DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      JAQUAN RICARDO SAEZ,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1425

                               [July 8, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Charles A. Schwab,
Judge; L.T. Case No. 562013CF002292A.

  Jaquan Ricardo Saez, Jasper, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.